DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Amendment filed on Jan. 27, 2021.
Claims 1-2 have been amended.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Zirwas et al. (2012/0176982)
Regarding claim 1, Zirwas discloses a multiple antenna system (MAS) with multiuser (MU) transmissions (“MU-MAS”) (see fig.12, paragraphs [0002], [0060] and its description) comprising: a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells, all sharing the same cell identifier (cell ID) (see fig.12, elements NB1-4, paragraphs [0060], [0072-0075], [0193-0202] and its description); a plurality of wireless user devices (UEs) communicatively coupled to the BTSs (see fig.12, elements NB1-4, UEs, paragraphs [0193-0202] and its description); and a spatial processing unit that uses precodinq to generate a plurality of waveforms for the BTSs interfering with one another to create a plurality of concurrent non-interfering downlink (DL) or uplink (UL) data links, including control channel links, between the BTSs and the UEs within the same frequency band (see fig.12, elements NB1-4, UEs, paragraphs [0057], [0180], [0193-0210] and its description).
Regarding claim 3, Zirwas further discloses the MU-MAS is a mobile network (see fig.12, paragraphs [0048], [0224] and its description).
Regarding claim 4, Zirwas further discloses the mobile network is compatible with 3GPP protocols (see fig.12, paragraphs [0048-0049], [0224] and its description).
Regarding claim 5, Zirwas further discloses closed-loop or open-loop precoding methods are employed to create the concurrent non-interfering DL and UL data links (see fig.12, paragraphs [0049], [0057], [0204] and its description).
Regarding claim 6, Zirwas further discloses in which a DL or UL reference signal is used to estimate the channel state information (CSI) of each of a plurality of the UEs (see fig.16, paragraphs [0077], [0220-0222] and its description).
Regarding claim 7, Zirwas further discloses in which UL/DL reciprocity is exploited to estimate the CSI (see paragraphs [0233-0242]).
Regarding claim 8, Zirwas further discloses in which the UEs have mobility throughout the coverage area without hand-overs (see fig.12, elements NB1-4, UEs, paragraphs [0193-0202] and its description).
Regarding claims 2 and 9-14 recite limitations substantially similar to the claims 1 and 3-8. Therefore these claims were rejected for similar reasons as stated above.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE